Citation Nr: 0009980	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability (residuals, right knee injury, with joint space 
narrowing, post-operative, partial lateral meniscectomy), 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability (status post meniscectomy, times three), currently 
evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches.

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder, to include depression, claimed as 
secondary to the service-connected right knee disability.
7.  Entitlement to an effective date earlier than January 1, 
1998, for the award of a 10 percent rating for the left knee 
disability.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant's military service was with the Mississippi 
Army National Guard between 1982 and 1990.  He had a period 
of active duty for training from May to August 1982.  He also 
had additional periods of active duty for training (two-weeks 
of drill) in May 1983, July 1984, June 1985, August 1986, 
July 1987, and July 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant testified before the 
RO's hearing officer on August 13, 1997, and a transcript of 
the hearing is of record.

This appeal was originally certified to the Board as to the 
issues of increased ratings for the left and right knee 
disabilities and the total disability evaluation based on 
individual unemployability.  However, during the lengthy 
appeals period, which included additional development 
undertaken by the RO pursuant to the Board's remand of August 
1998 and the Board's original disposition (Docket 98-10 622A) 
of a motion alleging clear and unmistakable error in a June 
1996 Board decision, the appellant perfected an appeal as to 
the other issues (#s 4-7) listed on the title page of this 
decision.  In addition, the appellant recently filed a timely 
notice of disagreement in response to a January 1999 rating 
decision that reduced the 20 percent rating assigned for his 
right knee disability to 10 percent effective January 1, 
1998, and he filed a new claim in September 1999 seeking 
entitlement to service connection for cervical spine and 
right shoulder disorders claimed as secondary to his service-
connected left knee disability.  The new claim has not been 
addressed by the RO as yet.  These matters, along with the 
appealed claims of an increased rating for the right knee 
disability, service connection for PTSD, and a total 
disability evaluation based on individual unemployability 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Recent VA examinations conducted in 1998 and 1999 
indicated that the appellant had mild degenerative changes of 
the left knee confirmed by x-rays, but range of motion 
testing did not reveal evidence of limitation of extension to 
45 degrees or other ratable impairment caused by ankylosis of 
the left knee.

2.  The evidence in this case does not reflect that the 
appellant's left knee disability is exceptional or unusual so 
as to render the regular schedular criteria inadequate to 
rate the disability.

3.  Service connection for headaches and an acquired 
psychiatric disorder, claimed as secondary to the service-
connected right knee disability, was previously denied by the 
Board in a decision dated in June 1996.

4.  Evidence associated with the claims file since the June 
1996 Board decision is not so significant that it must be 
considered in order to fairly decide whether the appellant is 
entitled to service connection for headaches or an acquired 
psychiatric disorder, claimed as secondary to the service-
connected right knee disability.

5.  There is evidence of a current medical diagnosis of PTSD, 
reported inservice stressors alleged to have caused the PTSD, 
and medical evidence which generally relates the current 
diagnosis of PTSD to inservice events.

6.  The date of receipt of the appellant's claim seeking an 
increased disability rating for his left knee was November 4, 
1996.

7.  The medical findings of record reflect that an 
ascertainable increase in the left knee disability occurred 
within the one-year period prior to receipt of the claim, 
specifically, September 19, 1996, when the appellant was seen 
for outpatient treatment by a private physician for 
complaints of left knee pain.


CONCLUSIONS OF LAW

1.  The appellant's left knee disability is no more than 40 
percent disabling pursuant to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5010-5261 (1999).

2.  Application of extraschedular provisions for the 
appellant's left knee disability is not warranted in this 
case.  38 C.F.R. § 3.321(b) (1999).

3.  The June 1996 Board decision is final.  38 U.S.C.A. 
§§ 7102(a), 7103(a), 7104(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100(a) (1999).

4.  New and material evidence has not been submitted to 
reopen previously denied claims of entitlement to service 
connection for headaches and an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), (c) (1999).

5.  The appellant has established by a preponderance of the 
evidence that he is a veteran for purposes of his claim of 
service connection for PTSD, and further, he has submitted 
evidence which is sufficient to well ground this claim.  
38 U.S.C.A. §§ 101(22), (24), 5107(a) (West 1991); 38 C.F.R. 
§ 3.6(a), (c), 3.304(f) (1999).

6.  An earlier effective date of September 19, 1996, for the 
award of increased disability compensation from zero to 10 
percent for the appellant's left knee disability is 
warranted.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 1991); 
38 C.F.R. § 3.400(o), and Part 4, Diagnostic Code 5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Evaluation:  Left Knee

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
the left knee disability.  See Jones v. Brown, 7 Vet. App. 
134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

A merits-based review of the appellant's claim requires the 
Board to provide a written statement of the reasons or bases 
for its findings and conclusions on material issues of fact 
and law.  38 U.S.C.A. § 7104(d)(1) (West 1991).  The 
statement must be adequate to enable a claimant to understand 
the precise basis for the decision, as well as to facilitate 
review by the U. S. Court of Appeals for Veterans Claims (the 
Court).  Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
as the Court has pointed out, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Furthermore, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.   Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With respect to the rating of musculoskeletal joint 
disabilities, the Court has held that the Board must consider 
the application of 38 C.F.R. § 4.40 (1999) regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (sections 4.40 and 4.45 
make clear that pain must be considered capable of producing 
compensable disability of the joints); see also Quarles v. 
Derwinski, 3 Vet. App. 129 (1992) (failure to consider 
section 4.40 was improper when that regulation had been made 
potentially applicable through assertions and issues raised 
in record).

Accordingly, the Court's holding in DeLuca requires the Board 
to consider whether an increased schedular rating for the 
appellant's left knee disability may be in order on three 
independent bases: (1) pursuant to the relevant schedular 
criteria, i.e., notwithstanding the etiology or extent of his 
pain complaints, if the medical examination test results 
reflect findings which support higher ratings pursuant to the 
delineated schedular criteria; (2) pursuant to 38 C.F.R. 
§ 4.40 on the basis of additional functional loss due 
specifically to complaints of pain on use or during flare-
ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel has held that the Board 
must consider whether an increased schedular or separate 
rating may be in order pursuant to 38 C.F.R. § 4.59 on the 
basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Id.  However, the 
General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under different diagnoses."  Id.

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to the appellant's claim is against entitlement to 
more than a 40 percent schedular evaluation for his left knee 
disability under Diagnostic Code 5010-5261.  The appellant's 
left knee disability was recharacterized by the RO in January 
1999, deleting the prior 10 percent rating under Diagnostic 
Code 5257 and assigning a 40 percent rating under Diagnostic 
Code 5261 for limitation of motion of the left knee on 
extension of the knee.  The RO assigned an effective date for 
the 40 percent rating under Diagnostic Code 5261 from January 
1, 1998.  Hence, as the now-deleted 10 percent rating under 
Diagnostic Code 5257 was effective from the same date, there 
was no reduction in the total amount of compensation payable 
that would give rise to a rating reduction issue in this 
instance.  See VAOPGCPREC 71-91, 57 Fed. Reg. 2316 (1992) 
(where the evaluation of a specific disability is reduced but 
the amount of compensation is not reduced because of a 
simultaneous increase in the evaluation of one or more other 
disabilities, 38 C.F.R. § 3.105(e) is not applicable).  The 
Board is of course aware that the appellant has a separate 
claim regarding the assignment of the effective date for the 
10 percent award for the left knee from January 1, 1998, but 
that claim is a separate matter that will be addressed in 
turn.

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
provides that, in the selection of code numbers, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1999).  In this case, 
limitation of motion of the knee is rated under Diagnostic 
Codes 5260 or 5261 for limitation of flexion or extension of 
the leg.  Diagnostic Code 5260 provides only a maximum rating 
of 30 percent for flexion limited to 15 degrees and hence, as 
the appellant's present rating is higher, further 
consideration of Diagnostic Code 5260 for purposes of this 
increased rating claim is not required.  However, Diagnostic 
Code 5261 provides a higher rating of 50 percent if extension 
of the knee is limited to 45 degrees.

Degenerative arthritis, if substantiated by x-ray findings, 
it is rated pursuant to the criteria given under Diagnostic 
Code 5003 which provides for rating the disability on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of ratable limitation of motion, which includes the 
noncompensable levels under Diagnostic Codes 5260-61, see 
infra for criteria; see supra, VAOPGCPREC 9-98, a 10 percent 
rating applies where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation requires x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The ratings based on x-ray findings are not to be combined 
with ratings based on limitation of motion.

After having reviewed all of the relevant medical evidence, 
the Board concludes that the appellant is entitled to no more 
than the currently assigned 40 percent evaluation for the left 
knee.  His complaints of pain and functional impairment have 
been considered; however, the Board assigns the greater weight 
of probative value to the objective medical evidence, in 
particular, the recent VA examination conducted in March 1999.  
Clinical findings on this examination did not show that the 
appellant's left knee was ankylosed or that he had limitation 
of extension to the extent that a 50 percent evaluation under 
Code 5261 would be in order (the examiner specifically noted 
that the appellant ambulated lacking only 15 degrees of 
extension).  Prior VA examinations also were negative for 
evidence of greater impairment; the December 1998 examination 
noted that he could extend to 28 degrees while the September 
1998 examination noted 28 degrees as well.  A more dated VA 
examination conducted in April 1997 noted that he had full 
extension of the left knee.  In addition, voluminous VA 
outpatient treatment reports dating through 1998 are negative 
for evidence that range of motion of the left knee was ever 
limited to 45 degrees on extension.  Further, the Board 
observes that no other medical records in the multiple-volume 
claims file reflect that the appellant's left knee was ever 
ankylosed; he definitely has limited range of motion of the 
left knee, but it has never been permanently locked in one 
position.

By reason of the above findings, and in accordance with the 
provisions of 38 C.F.R. § 4.7, the Board concludes that the 
disability picture presented supports a rating that is no 
higher than the currently assigned 40 percent evaluation for 
the left knee under Diagnostic Code 5261.  Moreover, absent 
clinical evidence of same as shown on the recent 1998 and 
1999 VA examinations, the appellant's left knee disability is 
not entitled to a separate rating under Diagnostic Code 5003-
5010 as it appears from x-ray and magnetic resonance imaging 
(MRI) tests conducted in connection with these examinations 
that he has only minimal degenerative changes in the left 
knee.  Thus, the Board finds that recently awarded 40 percent 
evaluation for the left knee under Diagnostic Code 5261 
appears adequate to compensate his current level of 
impairment as the rating criteria under this diagnostic code 
would account for the appellant's complaints of difficulty 
ambulating caused by limited motion of the left knee.

As stated above, as there is no medical evidence of ankylosis 
of the left knee (Diagnostic Code 5256) or joint 
abnormalities manifested by genu recurvatum (Diagnostic Code 
5263), a rating under these diagnostic code criteria is also 
not in order.

With respect to above, the Board notes that the diagnostic 
impressions noted on the 1998 and 1999 VA examinations did 
not include any comments regarding employment difficulties 
the appellant would likely experience due to his left knee 
disability.  However, the Board would like to make clear that 
the description of his disability in these terms is not the 
only evidence to be considered that will determine the 
outcome of this claim.  What matters is that the medical 
findings of record are insufficient to warrant greater than a 
40 percent evaluation under the schedular standards.  Thus, 
for purposes of entitlement to Government benefits, VA 
recognizes that his left knee disability approximate a 40 
percent average impairment of earning capacity of what he 
could earn in civilian occupations.  See 38 C.F.R. § 4.1 
(1999).

The Board also finds no basis to award increased compensation 
for the left knee under 38 C.F.R. §§ 4.40, 4.45 and 4.49 as 
his disability is presently rated under a diagnostic code that 
specifically provides a rating based on limitation of motion.  
The General Counsel has clearly held that in such a case, 
further consideration of the increased rating claim under 
these regulations is not required.  VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998).  The Board is bound to apply the precedent 
holdings of the General Counsel.  38 U.S.C.A. § 7104(c) (West 
1999).  The Board notes that in any case, it appears that the 
exact degree or "extent" of functional loss due the 
appellant's pain complaints, expressed either in mathematical 
or medically certain terminology, is an elusive concept from a 
medical standpoint.  As the Court has stated, "[m]edicine is 
more art than exact science" and therefore, mere reliance on 
pain complaints is insufficient to establish an increased 
level of disability, especially where the clinical findings 
are not remarkable.  Lathan v. Brown, 7 Vet. App. 359, 366 
(1995).

Accordingly, the benefit-of-the-doubt doctrine under 
38 U.S.C.A. § 5107(b) is not for application in this case as 
the evidence for and against the claim is clearly not in 
equipoise.  Cf. Williams (Willie) v. Brown, 4 Vet. App. 270, 
273-74 (1993) (citing Gilbert, supra, 1 Vet. App. at 54, the 
Court found "significant" evidence in support of veteran's 
claim).  In this case, for the reasons stated, the Board finds 
that a preponderance of the evidence to be against the claim.  
See Gilbert and Alemany.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, for the reasons discussed 
above, the Board concludes that the currently assigned rating 
for the appellant's service-connected left knee disability 
adequately reflects the level of impairment pursuant to the 
schedular criteria.  In particular, as detailed above, the 
Board has given consideration to evaluating this disability 
under different diagnostic codes.  The Board notes that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  However, in the instant case, the 
Board finds that Diagnostic Code 5010-5261 for the left knee 
is the most appropriate schedular criteria for the evaluation 
of this disability.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The appellant's contentions on appeal as well as his personal 
statements and hearing testimony have been accorded due 
consideration; however, the Board concludes that the recent 
medical findings discussed above are more probative of the 
current level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994) (while evaluation of a service-connected 
disability requires review of the veteran's medical history, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  These medical findings, when compared to the 
applicable rating criteria under 38 C.F.R. part 4, simply do 
not support an increased rating for the left knee disability.

It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1998 and 1999 VA examinations 
are consistent with the appellant's medical history, 
described in detail above, and are essentially uncontradicted 
by any other recent medical evidence of record.  There is no 
evidence of record showing that the appellant is qualified to 
render a medical diagnosis or opinion.  Hence, the medical 
evidence of record cited above specifically outweighs his 
views as to the etiology of his complaints and/or the extent 
of functional impairment caused by the left knee disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay assertions will not support a finding on questions 
requiring medical expertise or knowledge).

It is noted that the RO considered whether referral of this 
claim for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (1999) was warranted, but concluded that such 
action was not supported by the facts.  The Board agrees.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director of Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluation 
in this case is not inadequate.  As discussed above, the 
medical evidence reflects that the appellant's left knee 
disability has increased in severity over the years, and 
accordingly, he was recently awarded an increased schedular 
rating to 40 percent for this disability.  Thus, according to 
the rating criteria, it does not appear that the appellant 
has an "exceptional or unusual" disability of the left knee 
that suggests that his condition is "outside" of the 
schedular standards in place for the rating of knee 
disabilities.

Moreover, in the absence of any evidence which reflects that 
his left knee disability is exceptional or unusual such that 
the regular schedular criteria are inadequate to rate it, the 
Board finds no basis to consider referral of an 
extraschedular rating on the basis of frequent 
hospitalizations and/or employment handicap.

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1999).

II.  New and Material Evidence:  Service Connection for 
Headaches and an Acquired Psychiatric Disorder

A disposition on a matter before the Board is final unless 
reconsideration is ordered by its Chairman, see 38 C.F.R. 
§§ 20.1000-1003 (1999) or, under specifically enumerated 
circumstances, if revised on the basis of clear and 
unmistakable error, see 38 C.F.R. §§ 20.1400-1411 (1999); see 
also 38 U.S.C.A. §§ 7103(a), 7111 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999).  In order to reopen a claim which 
has been previously finally denied by the Board, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).

Entitlement to service connection for headaches and acquired 
psychiatric disorder, claimed as secondary to the service-
connected right knee disorder, was denied by the Board in 
June 1996.  That decision is final.  38 U.S.C.A. § 7104(b) 
(West 1991).  In its decision of June 1996, the Board 
discussed the evidence then of record and concluded, in 
essence, that the medical evidence did not establish a nexus 
between disorders involving headaches and a psychiatric 
disorder and his periods of active duty for training or his 
service-connected right knee disability.

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the Court of Appeals for Veterans 
Claims impermissibly ignored the definition of "material 
evidence" adopted by VA under 38 C.F.R. § 3.156(a) as a 
reasonable interpretation of an otherwise ambiguous statutory 
term (found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has stated that a review 
of the claim under the more flexible Hodge standard accords 
the appellant a less stringent "new and material" evidence 
threshold to overcome.  See Fossie v. West, 12 Vet. App. 1 
(1998).  No prejudice to the appellant is exercised by the 
Board's appellate disposition herein for two reasons: (1) the 
July 1998 statement of the case provided notice of the 
applicable law and regulations pertaining to new and material 
evidence, specifically 38 C.F.R. § 3.156, and, (2) in accord 
with Fossie, supra, the Board's review of the claim is under 
the more flexible Hodge standard.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board further finds that in light of the procedural 
history of this case, which included a prior denial of these 
claims on the merits by the Board in June 1996, two decisions 
of the Board denying reconsideration of the Board's June 1996 
decision, and a separate decision of the Board recently 
issued in December 1999 denying a motion alleging clear and 
unmistakable error in the aforementioned Board decision, it 
would be prejudicial to the appellant to now consider the 
appeal on these claims long-since developed on the basis of 
"new and material evidence" under the more restrictive 
holding of a recent decision of the Court addressing 
"veteran" status for claims of service connection based on 
Guard/Reserves service.  See Laruan v. West, 11 Vet. App. 80 
(1998) (en banc).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

With the above-cited law, judicial precedent and facts for 
consideration, the Board will not reopen these claims.  When 
read together with the appellant's contentions on appeal, the 
Board concludes that the evidence submitted or associated 
with the record since the June 1996 Board decision is not so 
significant that it must be considered in order to fairly 
decide the merits of these claims.  As with the medical 
evidence before the Board in 1996, the medical evidence that 
is "new," i.e., not the many copies of reports submitted by 
the appellant that were of record when the Board issued its 
decision in June 1996, denotes further treatment for 
headaches and depression, but does not in any manner relate 
these problems to any disorder treated in service, to include 
his right knee disability.  In this regard, the Board has 
considered the one-sentence statement of Dr. Headley 
submitted by the appellant in October 1997, which reflects 
this physician's statement that the appellant's headaches 
have been persistent since 1982, but as with the evidence 
before the Board in 1996, the Board does not now find that 
this statement provides the kind of competent medical nexus 
that relates the onset of his headaches to his periods of 
National Guard service in the absence of medical records from 
such service which did not show a chronic disability 
manifested by headaches.  These facts were thoroughly 
discussed and considered by the Board in June 1996, and 
hence, the statement made recently by Dr. Headley is simply 
not so significant that the claim must be reopened to be 
fairly decided.  The other medical evidence that is more 
recently dated which also reflects a reported history given 
by the appellant of headaches suffered since various dates 
that generally relate back to the time of his National Guard 
service period is similarly not new and material for the same 
reasons.  The evidence now before the Board is essentially 
cumulative of evidence previously before it in June 1996, and 
accordingly, it provides no basis to reopen either claim.

With respect to the above, the Board finds that the 
appellant's pleadings, statements of records, etc., to 
include his claim to reopen, notice of disagreement, 
substantive appeal, and his hearing testimony, essentially 
reiterate his previously considered contentions with respect 
to the claimed headaches and psychiatric disorders, and as 
such are not considered to be new.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  To the extent that he contends that he 
has a disability that was either incurred in or aggravated 
during service, or is secondary to another service-connected 
disability, such statements, being in effect lay speculation 
on medical issues involving the presence or etiology of a 
disability, are not probative to the claims at issue here and 
therefore, are deemed to be not material.  See Pollard v. 
Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held to not be 
competent evidence for such purpose, and thus not material); 
see also, Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claims 
seeking entitlement to service connection for headaches and an 
acquired psychiatric disorder.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim, Robinette, supra, which 
depends further upon VA having notice that relevant evidence 
may exist or could be obtained.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration).  In this case, there is nothing in the record 
that suggests the existence of available evidence that might 
provide a basis to reopen these claims.  Thus, as the 
Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA's "duty" is just what it states, 
a duty to assist, not a duty to prove a claim).

III.  Service Connection for PTSD

The Court has held that a claimant must first establish 
status as a veteran if his/her claim is based on 
Guard/Reserves service.  See Laruan v. West, 11 Vet. App. 80 
(1998) (en banc) (without predicate veteran status there is 
no cognizable claim to be made before VA or the Court under 
title 38).  A claimant attempting to establish veteran status 
based upon a period of active duty for training (ADT) or 
inactive duty for training (IDT) must show entitlement to 
service connection under the law and regulations germane 
thereto, see 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303, 3.306 (1999), by a "preponderance of the 
evidence".  Laruan, 11 Vet. App. 80, 84 (1998) (citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991), the Court 
stated that before becoming entitled to "status" as a 
claimant for VA benefits, an appellant must first demonstrate 
by a preponderance of the evidence that he or she is a 
"veteran"; only after predicate status is established does 
a claimant come under the aegis offered by title 38 to 
"veterans"); see also Villeza v. Brown, 9 Vet. App. 353, 
357 (1996); aff'd, 114 F.3d 1206 (Fed. Cir. 1997 (table).

The Court further held in Laruan that the "relaxed 
evidentiary thresholds" inherent in concepts of what 
evidence will "well ground" a claim for veterans benefits, 
and what constitutes "new and material" evidence required 
to reopen a previously denied claim, which if satisfied, 
afford veterans the "duty to assist" and "benefit-of-the 
doubt" provisions of 38 U.S.C.A. § 5107(a) and (b), apply 
only to "claimants" who have first established "veteran" 
status.  Laruan, 11 Vet. App. at 85-86.

In view of the above, the Board must initially consider 
whether a preponderance of the evidence shows that the 
appellant is "veteran" with respect to his claim of 
entitlement to service connection for PTSD.

The term "veteran" is defined as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 C.F.R. § 3.1(d) (1999).  "Service 
connected" means that a disability was incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 C.F.R. § 3.1(k).  "Active military, naval, 
or air service" means active duty, to include any period of 
qualifying active duty for training, during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and for any period of 
inactive duty training during which the individual was 
disabled from an injury incurred or aggravated in line of 
duty.  38 C.F.R. § 3.6(a).

For service connection for PTSD to be awarded, three elements 
must be present according to VA regulations: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (DSM-IV criteria for diagnosis); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999) (as 
amended, 64 Fed. Reg. 32808, June 18, 1999); Moreau v. Brown, 
9 Vet. App. 389 (1996).  As amended, section 3.304(f) 
provides that if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. 
§ 1154(b) (West 1991).

The report of a psychological assessment performed by J. P. 
Flanders, Ph.D., dated in May 1998 reflects a DSM-IV 
diagnosis of PTSD based on the appellant's reported stressor 
of witnessing a grenade explosion accident that killed two 
servicemembers while he was on active duty for training in 
1982.  In view of findings reported by Dr. Flanders, when 
read together with all the other pertinent evidence of 
record, and, considering the nature of the disability claimed 
- PTSD - which is the type of disorder that manifests itself 
months and even years after the traumatic events in question 
- the Board finds that the appellant has established 
"veteran" status with respect to this claim by a 
preponderance of the evidence.

Further, the Board finds that the claim is well grounded as 
there is a current medical diagnosis of PTSD related to the 
inservice stressor events reported by the appellant in 
connection with this claim of service connection for PTSD.  
See Gaines v. West, 11 Vet. App. 353 (1998) (claim for PTSD 
is well grounded where the claimant submits (1) medical 
evidence of a current disability; (2) lay evidence (presumed 
to be credible) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and, (3) medical evidence which generally links 
the reported in-service stressor(s) to a medical diagnosis of 
PTSD).  Dr. Flanders' report of May 1998 provides sufficient 
medical-nexus evidence to well ground this claim.  It is 
important to realize that the evidence submitted in support 
of the claim must be accepted as true for purposes of 
determining with the claim is well grounded.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) (citing King v. Brown, 
5 Vet. App. 19, 21 (1993)).  In this regard, therefore, the 
medical evidence cited above is sufficient to establish a 
well-grounded claim for service connection for PTSD.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997) (citing Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir 1996) (table)); 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.304(f) (1998).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, and for the reasons set forth below, further 
development of the appeal of service connection for PTSD is 
necessary.

IV.  Earlier Effective Date:  10 percent rating for Left Knee 
Disability prior to January 1, 1998

Section 5110(a) of title 38, United States Code, provides 
that "[u]nless specifically provided otherwise in this 
chapter, the effective date of . . . a claim for increase[] 
of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  Section 5110(b)(2) of 
title 38, United States Code, provides otherwise by stating 
that "[t]he effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
Section 3.400(o)(1) and (2) of title 38, Code of Federal 
Regulations, implement sections 5110(a) and (b)(2).  
Section 3.400(o) provides for effective dates as follows:
Increases . . . (1) General.  Except as provided in 
paragraph (o)(2) of this section . . . , date of 
receipt of claim or date entitlement arose, 
whichever is later.
(2) Disability compensation.  Earliest date as of 
which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim.
In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.  In a 
subsequent decision, the Court held that the term 
"increase" as used under 38 U.S.C.A. § 5110(b)(2) means 
increase to the next disability level; hence, "any 
ascertainable" increase, no matter how marginal, will not 
suffice to establish an earlier effective date under section 
5110(b)(2).  Hazan v. Gober, 10 Vet. App. 511, 519-20 (1997).
As a result of the Harper decision, two questions regarding 
the applicable effective date for a claim for increased 
rating were recently addressed by the VA's General Counsel in 
a precedent opinion issued in September 1998.  See VAOPGCPREC 
12-98, 63 Fed. Reg. 56704 (1998).

The first question concerned the appropriate effective date 
for an award of increased disability compensation pursuant to 
38 C.F.R. § 3.400(o)(2) where a veteran filed a claim for an 
increased rating alleging an increase in disability within 
the one year prior to VA's receipt of the claim and a 
subsequent VA examination substantiates the increase in 
disability.  In this situation, the General Counsel held that 
when a veteran submits a claim alleging an increase in 
disability within the one year prior to receipt of the claim 
and medical evidence substantiates the increased disability, 
the effective date of an award of increased disability 
compensation must be determined based upon the facts of the 
particular case.  VAOPGCPREC 12-98 at para. 5.  With respect 
to this holding, the General Counsel noted that the plain 
language of the statutory provision and implementing 
regulation indicates that the effective date for increased 
disability compensation is the date on which the evidence 
establishes that a veteran's disability increased, if the 
claim is received within one year from such date.  Id. at 
para. 2 (emphasis added).  Thus, the General Counsel stated 
that the effective date of an increased rating would be the 
date of claim only if the claim was not received within the 
year following the increase in disability, as explained in 
Harper, supra.  Id. at para. 2 (emphasis added).

In this case, the appellant's claim seeking an increased 
disability rating for his left knee disability was received 
by the RO on November 4, 1996.  However, he alleges that the 
increase to 10 percent for this disability occurred 
commensurate with the granting of service connection in July 
22, 1990.  However, pursuant to the holdings in Harper, 
supra, and VAOPGCPREC 12-98 cited above, the appellant can 
only establish an effective date earlier than what the RO has 
presently assigned - January 1, 1998 - if the evidence 
supports a finding that an ascertainable increase in his 
disability occurred within the one year period prior to 
receipt of this current claim for such increase, on or about 
November 4, 1995, absent clear and unmistakable error in a 
prior RO or Board decision, which is a separate matter that 
has not been plead by the appellant or developed for appeal 
as to this particular increased rating/earlier effective date 
claim for the left knee disability.

The appellant's left knee disability was not evaluated by VA 
for compensation purposes in 1995; however, the record 
reflects that his left knee was medically evaluated on VA 
examinations conducted in August 1996 and April 1997.  
Clinical findings on the August 1996 VA examination were 
negative for objective evidence of organic pathology of the 
left knee, to include x-rays of the left knee which showed no 
gross osseous, joint or soft tissue abnormality.  On the 
April 1997 examination, the appellant had full range of 
motion of the left knee, but a retropatellar click was heard 
by the examiner.  In addition, the appellant had some 
tenderness over the medial joint line.  However, there was no 
evidence of any swelling, effusion or ligamentous 
instability.  Notwithstanding these relatively innocuous 
findings, the examiner noted that an MRI taken in October 
1996 suggested the possibility of the meniscus tear and 
therefore, he recommended a repeat arthroscopy.  A copy of 
the October 1996 MRI report is of record and this report does 
reflect that a meniscus tear in both knees was suspected.  
Subsequently, the appellant was admitted for surgery on his 
left knee in October 1997 at which time he underwent a left 
partial medial lateral meniscectomy.  As a result, an RO 
hearing officer awarded a Paragraph 30 convalescence rating 
for the surgery (100 percent under 38 C.F.R. § 4.30) from 
October 23, 1997 through December 31, 1997, and an increase 
rating for the left knee from noncompensable to 10 percent 
thereafter (January 1, 1998) under Diagnostic Code 5257 for 
"slight" recurrent subluxation or lateral instability.  The 
hearing officer found that an ascertainable increase in the 
left knee disability prior to January 1, 1998, based mainly 
on the findings reported on the April 1997 VA examination.

In addition to the above, there are few VA and private 
outpatient reports dated in the September 1996 to August 1997 
time period which reflect treatment for pain complaints in 
the appellant's left knee.  A report of private outpatient 
treatment dated in September 1996 reflects that the appellant 
was seen by a J. E. Evans, M.D., for complaints of a painful 
left knee.  A history of arthroscopic surgery on the left 
knee in 1990 and degenerative joint disease since 1992 was 
noted by Dr. Evans.  It was also noted that fluid had been 
drawn off his left knee four times since 1992.  On physical 
examination conducted at that time, Dr. Evans found moderate 
tenderness at the anterolateral joint line, marked tenderness 
at the lateral joint and posterolateral joint lines.  
Moderate tenderness was noted at the medial joint line.  The 
cruciate and lateral ligaments were intact, however.  
Further, it was noted that the appellant had marked pain on 
McMurray's test of both internal and external rotation.  
Another outpatient report dated in September 1996 noted that 
the appellant had left knee pain for which he was prescribed 
Ibuprofen.  His joint was not warm or inflamed at that time.  
VA outpatient reports dated in July and August 1997 reflected 
further treatment for pain and swelling in the left knee.  
The July 1997 report noted that he had mild effusion, 
ligamentous instability and a positive McMurray's test.  The 
report dated in August 1997 noted that he was scheduled for 
orthopedic surgery in October 1997.  On examination, there 
was not evidence of edema, but he had minimal tenderness in 
the left knee with moderate instability.

In view of the above, the Board finds that an ascertainable 
increase in his left knee disability is shown by the medical 
evidence within one year prior to receipt of his November 
1996 claim, and accordingly, a basis to award the increased 
disability compensation of 10 percent is warranted.  In this 
case, the medical evidence shows an increase in his 
disability occurring prior to receipt of his November 1996 
claim, specifically, in September 1996 when he was seen by 
Dr. Evans who found moderate tenderness at the anterolateral 
joint line, marked tenderness at the lateral joint and 
posterolateral joint lines, and moderate tenderness at the 
medial joint line, along with marked pain on McMurray's test 
of both internal and external rotation.  In the opinion of 
the Board, these findings, when read together with the other 
pertinent medical evidence showing treatment for the left 
knee from September 1996 through the time of his October 1997 
surgery, reflect an ascertainable increase to the next 
disability level (from zero to 10 percent) under Diagnostic 
Code 5257.  Hazan, supra.

Accordingly, there is a legal basis to award an earlier 
effective for the award of the 10 percent rating for the left 
knee disability pursuant to 38 C.F.R. § 3.400(o)(2), 
specifically, to September 19, 1996, the date of outpatient 
treatment under the care of the aforementioned Dr. Evans.  An 
ascertainable increase in the left knee disability is not 
shown earlier than September 19, 1996, however, as there is 
no medical evidence showing an ascertainable increase within 
the remainder of the one-year period prior to receipt of the 
November 1996 claim.  This findings is supported by the 
report of the August 1996 VA examination that clearly showed 
no pathology of the left knee.  There is no evidence also of 
outpatient treatment showing such an increase prior to Dr. 
Evan's report of September 1996.


ORDER

An increased rating above 40 percent for the left knee 
disability is denied.

New and material evidence sufficient to reopen a claim for 
service connection for headaches not having been submitted, 
the benefit sought on appeal remains denied.

New and material evidence sufficient to reopen a claim for 
service connection for an acquired psychiatric disorder, to 
include depression, claimed as secondary to the service-
connected right knee disability not having been submitted, 
the benefit sought on appeal remains denied.

The claim of entitlement to service connection for PTSD is 
well grounded, and to this extent only, the appeal is 
granted.

Entitlement to an effective date of September 19, 1996, but 
no earlier, for the award of increased disability 
compensation for the appellant's service-connected left knee 
disability from zero to 10 percent disabling is granted, 
subject to the law and regulations governing the payment of 
compensation benefits.


REMAND

Because the appellant has submitted a well-grounded claim for 
service connection for PTSD, the duty to assist attaches.  
38 U.S.C.A. § 5107(a).  As mentioned above, 38 C.F.R. 
§ 3.304(f) was amended during the pendency of this appeal.  
64 Fed. Reg. 32807 (June 18, 1999).  The new version of the 
regulation is effective from March 7, 1997, and hence, as 
this claim was still pending on that date, the revised 
version must be considered.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  One of the changes to section 3.304(f) 
stipulates that an award of service connection for PTSD 
depends on whether there is medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), which the 
Board observes is a reference to a diagnosis made on the 
criteria set forth in the DSM-IV.  In lieu of the fact that 
additional stressor-verification development will be 
required, as set forth below, the Board believes that the RO 
should have the appellant examined by VA in order to 
determine whether he has a DSM-IV diagnosis of PTSD based on 
his reported stressors.

The Board notes that precedent holdings of the Court issued 
during the pendency of this appeal provide new guidance for 
the adjudication of claims for service connection for PTSD, 
particularly, with respect to non-combat stressors, at issue 
in this case.  See e.g. Patton v. West, 12 Vet. App. 272 
(1999) (verification of non-combat stressors); Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (sufficiency of information to 
verify stressors); Cohen v. Brown, 10 Vet. App. 128 (1997) 
and Moreau v. Brown, 9 Vet. App. 389 (1996).
In the Patton case, the Court found error in the Board's 
decision because the Board did not discuss the special 
evidentiary procedures for PTSD claims based on non-combat 
stressors.  With regard to combat service/stressor 
verification, the record does not reflect that the appellant 
received any awards or decorations for valor, combat 
experience or combat injuries, nor is there any other 
evidence of record that the appellant served in combat.  
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain evidence which 
corroborates his testimony as to the occurrence of the 
claimed stressor, and special development procedures are 
required pursuant to the M21-1.  38 C.F.R. § 3.304(d), (f); 
VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, Section 
5.14(c) (Feb. 20, 1996).

Although the appellant has provided rather vague stressor 
accounts (witnessing the deaths of two former servicemembers 
in a grenade explosion accident in 1982, who he has not named 
to date, and to which the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR) stated in March 1999 that 
no meaningful research could therefore proceed), in light of 
the Court's recent precedent holdings cited above, the Board 
finds that it will be necessary for the RO to address the 
matter of whether there is sufficient corroboration of the 
appellant's stressors upon completion of the special 
development procedures under M21-1, Sec. 5.14(c) for non-
combat stressors.  On this point, it is noted that in Suozzi, 
the Court expressly held that a veteran need not prove 
"every detail" of an alleged stressor.  Id. at 311.  In 
Moreau, the Court stated that credible supporting evidence of 
a stressor may be obtained from service records or "other 
sources."  Id. at 395.

Further, as noted above in the INTRODUCTION, the claim 
seeking entitlement to an increased rating for the right knee 
disability will be remanded for further appellate processing.  
It is noted that during the pendency of the appeal, the RO 
implemented a rating reduction for the right knee disability 
(from 20 to 10 percent disabling effective January 1, 1998) 
by rating decision in January 1999.  In response, the 
appellant filed a timely notice of disagreement with this 
reduction action in February 1999.  However, the RO has not 
issued a statement of the case on this issue.  The Court has 
directed that where a claimant has submitted a timely notice 
of disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  In light of these developments, the 
issues of an increased rating for the right knee above 20 
percent and the total disability evaluation based on 
individual unemployability are considered inextricably 
intertwined with the appeal of the rating reduction on the 
right knee disability, requiring that further consideration 
thereof must await completion of appellate processing of the 
rating reduction issue.

Finally, as noted in the INTRODUCTION, the RO is advised to 
adjudicate the appellant's newly raised claims seeking 
entitlement to service connection for a cervical spine 
disorder and a right shoulder disorder claimed as secondary 
to the service-connected left knee disability.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and inform him that it is necessary to 
submit any corroborating evidence he may 
have pertaining to alleged stressors 
experienced during his National Guard 
service from 1982 to 1990.  The appellant 
should be advised that a meaningful 
research of his stressors will require 
him to provide the "who what, where and 
when" of each stressor.  In connection 
with this action, and if deemed necessary 
based on the information provided by the 
appellant, the RO should request 
verification of his stressors with the 
USASCRUR.  USASCRUR should attempt to 
verify any detailed stressor information 
provided by the appellant.

Further, the RO should inform the 
appellant that he may submit any other 
evidence to verify his alleged stressors 
from military as well as nonmilitary 
sources.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  In connection with this 
development, the RO should ensure that 
all appropriate special development 
procedures mandated by M21-1, Section 
5.14(c) for verification of non-combat 
stressors is fully accomplished and 
documented in the claims folder, to 
include issuance of the special 
development letter to the appellant 
advising him of the steps necessary to 
verify his stressors.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries should thereafter be 
associated with the claims folder.

2.  Upon completion of the above-
described development, the RO should 
schedule the appellant for a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
This examination, if feasible, should be 
conducted by a psychiatrist who has not 
previously examined, evaluated or treated 
the appellant.  The claims folder and a 
copy of this remand must be provided to 
the examiner prior to the examination.  
The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to the diagnosis of PTSD 
entered on the report of a psychiatric 
assessment conducted by Dr. Flanders in 
May 1998.
A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  Upon completion of the above, the RO 
should readjudicate the claim of 
entitlement to service connection for 
PTSD on a de novo basis as the claim has 
been found well grounded.  Further, the 
readjudication of this claim must be in 
accord with the revised version of 38 
C.F.R. § 3.304(f), as amended effective 
from March 1997.  The RO should also 
carefully consider the benefit of the 
doubt rule within the analytical 
framework provided by applicable caselaw 
for PTSD claims, such as in the Patton, 
Suozzi, Cohen and Moreau decisions.  In 
this regard, if the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

5.  The RO should issue a statement of 
the case to the appellant and his 
representative addressing the issues of 
the rating reduction from 20 to 10 
percent disabling for the right knee 
disability effective January 1, 1998.  
If the decision is adverse to the 
appellant, he should be advised that he 
may add this additional issue to his 
present appeal by filing a substantive 
appeal within 60 days of the issuance of 
the statement of the case, see 38 C.F.R. 
§ 20.302(b) (1999), or alternatively, 
within the time proscribed by law to 
perfect an appeal to the Board.  Any 
additional evidentiary/medical 
development deemed appropriate to the 
appellate processing of this claim 
should be undertaken.

6.  The RO should adjudicate the claims 
filed in September 1999 seeking 
entitlement to service connection for a 
cervical spine disorder and a right 
shoulder disorder claimed as secondary 
to the service-connected left knee 
disability.  The appellant should be 
advised of the RO's determination with 
respect to these claims and provided 
notice of his appellate rights attaching 
thereto should one or both claims be 
denied.

7.  Upon readjudication of the claim 
seeking entitlement to service 
connection for PTSD, and if the 
decisions on the issues of the rating 
reduction for the right knee disability 
and service connection for the cervical 
spine and right shoulder disorders are 
adverse to the appellant and, after the 
appellant has been given the opportunity 
to respond thereto, the claims folder 
should be returned to the Board for 
further appellate review of the pending 
appeals of the claims seeking an 
increased rating for the right knee 
disability and a total disability 
evaluation based on individual 
unemployability due to service-connected 
disabilities, if in order.

However, an issue should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of 
the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



